DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/03/2021 is acknowledged and entered by the Examiner. Claims 1-2 have been amended. Claims 1-20 are currently pending in the instant application.  
The rejection of claims 1-7 and 10-19 under 35 U.S.C. 103 as being unpatentable over Takayoshi (JP 2009-149503 A)in view of Sato (US 2008/0001326) Al is withdrawn in view of Applicant’s amendment.
The rejection of claims 8-9 and 20 under 35 U.S.C. 103 as being unpatentable over Takayoshi (JP 2009-149503 A) and Sato (US 2008/0001326 Al) in view of Horikoshi (US 2017/0288218 Al) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 11/03/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious a carbon nanotube which satisfies conditions (1) and (2) as recited in amended .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761